896 F.2d 1367Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John J. FITZGERALD, Jr.;  Kensington Transcom, Inc.,Plaintiffs-Appellants,v.PIPER AIRCRAFT CORPORATION, Defendant-Appellee.
No. 89-2104.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 6, 1989.Decided:  Feb. 9, 1990.

Elbert R. Shore, Bell, Cornelius & Shore, for appellants.
W. Michael Jacobs, Semmes, Bowen & Semmes, for appellee.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
John Fitzgerald, Jr., and Kensington Transcom, Inc., were purchasers of a Piper airplane, a Malibu, a six-seater, complex, single-engine aircraft.  The scope of the action was reduced by the district court's dismissal, or plaintiffs' abandonment, of implied warranty claims, claims of breach of the duty of good faith and fair dealing, and claims under the Magnuson-Moss Warranty Act.  John J. Fitzgerald, Jr., was also dismissed as plaintiff.  The case proceeded to trial on the claim of breach of express warranty.


2
There was ample basis for the district court's conclusion that there was no implied warranty.  The express warranty limited remedies to repair and replacement, and the issue was litigated whether repair and replacement constituted a remedy which did or did not fail of its essential purpose.


3
After carefully considering all the evidence, the district court reached the conclusion that the remedy of repair and replacement did not fail of its essential purpose and that the promise to repair and replace defective parts had been complied with by Piper.  That led to the conclusion that the plaintiff failed to carry its burden of persuasion.  The findings by the district judge were by no means clearly erroneous and should be affirmed.  Review of the briefs and record have satisfied us that we would not benefit from oral argument and have concluded that the case should be


4
AFFIRMED.